           Case 2:19-cv-00033-JAD-NJK Document 76 Filed 06/04/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
 9   DAWN MINTUN,
                                                             Case No.: 2:19-cv-00033-JAD-NJK
10           Plaintiff(s),
                                                                           ORDER
11   v.
                                                                    (Docket Nos. 73, 74)
12   EQUIFAX INFORMATION SERVICES,
     LLC, et al.,
13
             Defendant(s).
14
15         Pending before the Court are Plaintiff’s motion to extend time to file discovery plan and
16 scheduling order and Defendant Experian Information Solutions, Inc.’s proposed discovery plan.
17 Docket Nos. 73, 74.
18         On March 27, 2019, the Court entered the scheduling order for this case. Docket No. 27.
19 On May 15, 2019, the Court granted Defendant’s motion to stay discovery pending resolution of
20 its then-pending motion to dismiss. Docket No. 46 at 3–4. The Court ordered that, “[i]n the event
21 resolution of the motion to dismiss does not result in the termination of this case, the parties shall
22 file a joint proposed discovery plan and scheduling order within seven days of the issuance of the
23 order resolving that motion.” Id. at 4 (emphasis added).
24         On March 30, 2020, Defendant’s motion to dismiss was granted in part and denied in part.
25 Docket No. 60. Despite the Court’s order, the parties failed to file a joint proposed discovery plan
26 and scheduling order within seven days of the order resolving the motion to dismiss. See Docket.
27 On April 27, 2020, Defendant filed a motion for reconsideration of its motion to dismiss. Docket
28 No. 65. On May 4, 2020, Plaintiff filed her second amended complaint, and on May 18, 2020,

                                                     1
           Case 2:19-cv-00033-JAD-NJK Document 76 Filed 06/04/20 Page 2 of 2




 1 Defendant filed its answer and a counterclaim. Docket Nos. 66, 69. Each party submits that the
 2 other side is being unreasonable in moving this case along. See Docket Nos. 73 at 2, 74 at 2.
 3         Plaintiff seeks to extend a deadline that expired almost two months ago without mention
 4 of excusable neglect. See Local Rule IA 6-1(a). Plaintiff also fails to explain why the parties need
 5 almost another two months to submit a joint proposed discovery plan and scheduling order. See
 6 Docket No. 73 at 2. For its part, Defendant’s proposed discovery plan fails to explain why a full
 7 180-day discovery period is justified, see id. at 2 n.2, considering that the parties had almost two
 8 months to conduct discovery before the Court imposed a stay, see Docket.
 9         Accordingly, the Court DENIES both Plaintiff’s motion and Defendant’s discovery plan.
10 Docket Nos. 73, 74. No later than June 10, 2020, the parties must meet and confer about the
11 discovery plan and scheduling order, and the parties must file a joint proposed discovery plan and
12 scheduling order no later than June 16, 2020.
13         IT IS SO ORDERED.
14         Dated: June 4, 2020
15                                                              ______________________________
                                                                Nancy J. Koppe
16                                                              United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
